  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

UNITED STATES OF AMERICA,

 

-against- : ORDER

YORDANNY TORIBIO MENDOZA, a/k/a : 21 Crim. 21-1 (GBD)
Yordanny Toribio, :

Defendant. :
wee eee ee eee ee eee ee eee eee ee eee eee eee xX

GEORGE B. DANIELS, District Judge:
With Defendant’s consent, Defendant’s current counsel, Robert Baum, is relieved due to a
conflict of interest. The C.J.A. attorney assigned to receive cases on this day is hereby ordered to

assume representation of Defendant in the above-captioned matter.

Dated: February 11, 2021
New York, New York
SO ORDERED.

ites 2 6 Dole

GEORGE DANIELS
UNITE ATES DISTRICT JUDGE

 

 
